

117 HR 4274 IH: Wildland Firefighter Fair Pay Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4274IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Ms. Lofgren (for herself, Mr. Thompson of California, Mr. Huffman, Mr. Peters, Mr. Panetta, Mr. Neguse, and Ms. Porter) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo waive limitations on overtime and premium pay for wildland firefighters, and for other purposes.1.Short titleThis Act may be cited as the Wildland Firefighter Fair Pay Act.2.Waiver of premium pay limitations for department of agriculture, department of the interior, and department of commerce employees engaged in emergency wildland fire suppression activities(a)DefinitionsIn this section:(1)Covered employeeThe term covered employee means an employee of the Department of Agriculture, the Department of the Interior, or the Department of Commerce.(2)Covered servicesThe term covered services means services performed by a covered employee that are determined by the Secretary concerned to be primarily relating to emergency wildland fire suppression activities.(3)Premium payThe term premium pay means the premium pay paid under the provisions of law described in section 5547(a) of title 5, United States Code.(4)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to an employee of the Department of Agriculture;(B)the Secretary of the Interior, with respect to an employee of the Department of the Interior; and(C)the Secretary of Commerce, with respect to an employee of the Department of Commerce.(b)Waiver of premium pay period limitationAny premium pay for covered services shall be disregarded in calculating the aggregate of the basic pay and premium pay for the applicable covered employee for purposes of a pay period limitation under section 5547(a) of title 5, United States Code, or under any other provision of law.(c)Waiver of annual premium pay limitationAny premium pay for covered services shall be disregarded in calculating any annual limitation on the amount of overtime pay payable in a calendar year or fiscal year under section 5547(b) of title 5, United States Code.(d)Pay limitationA covered employee may not be paid premium pay if, or to the extent that, the aggregate amount of the basic pay and premium pay (including premium pay for covered services) of the covered employee for a calendar year would exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of that calendar year.(e)Treatment of additional premium payIf the application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional premium pay shall not be—(1)considered to be basic pay of the covered employee for any purpose; or(2)used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or 5552 of title 5, United States Code.(f)Overtime ratesSection 5542(a)(5) of title 5, United States Code, is amended by striking the United States Forest Service in.(g)Effective dateThis section and the amendment made by this section shall take effect as if enacted on January 1, 2020.3.Reports on opportunities and costs of an expanded, year-round firefighting workforceNot later than 120 days after the date of enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall each separately submit to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Agriculture, the Committee on Natural Resources, and the Committee on Oversight and Reform of the House of Representatives, a report on the resources, policies, personnel or structural changes, and other investments necessary to support an expanded full-time, year-round firefighting workforce, including—(1)an assessment of the scope of resources and personnel required to meet the current and future needs of the wildland firefighting workforce of the relevant Department;(2)how such an expanded workforce could increase suppression capacity and be utilized during periods of low wildfire activity in support of additional hazardous fuels reduction, including prescribed burns or managed wildfires, to reduce risks to vulnerable communities, critical infrastructure, and natural and cultural resources;(3)an assessment of how the composition and funding for both the firefighting and non-firefighting workforce of the relevant Department has changed over time;(4)a cost-benefit analysis regarding the use of prescribed or managed fire as compared to mechanical thinning, logging, and other forest management activities;(5)how such an expanded workforce could support meeting additional agency objectives, resource management needs, and forest resilience; and(6)an analysis, conducted in coordination with the Office of Personnel Management, of a possible new position classification series and pay system for Federal wildland firefighters that more accurately reflects the duties performed by such employees and that contains a list of policy changes necessary to implement such a new position classification series and pay system.